Citation Nr: 0926625	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1996 to June 
1968 with additional service in the U.S. Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied the 
benefits sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or, difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in August 2002, 
October 2003, July 2004, May 2006, and April 2009. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
Additionally, May 2006 and April 2009 letters informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical records, private 
medical records, hearing testimony, and lay statements are 
associated with the claims file. The Veteran was afforded a 
VA examination. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim


Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999). A 
Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 are as follows: 

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
any major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 
Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. Id.

There is no question that GAF score and interpretations of 
the score are important considerations in rating a 
psychiatric disability. See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995). However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned. See 38 C.F.R. § 4.126(a).

Background

The Veteran was granted service connection for PTSD in an 
April 2003 rating decision and assigned a 30 percent 
disability evaluation, effective April 10, 2002.  

In an August 2002 VA treatment record, the Veteran was noted 
to have a diagnosis of PTSD.

In January 2003 Vet Center treatment records, the Veteran 
reported continued flashbacks and intrusive thoughts about 
his combat experience. He reported employment but had 
recently been involved in a serious vehicle accident.  The 
examiner noted the Veteran's thought process was logical and 
goal directed and he denied any homicidal or suicidal 
ideation or plan.  The examiner noted the Veteran's mood and 
affect were appropriate.

In February 2003, the Veteran underwent a VA examination.  
The examiner noted the Veteran was alert and oriented; 
appearance, behavior, and abstract thinking were appropriate.  
The Veteran had no panic attacks, delusions, hallucinations, 
obsessions, suicidal or homicidal ideations.  The Veteran's 
mood and affect were appropriate with a normal rate and tone 
of communication. The Veteran's memory, insight, and judgment 
appeared to be appropriate.  The Veteran was diagnosed with 
adjustment disorder with an alteration in mood and anxiety, 
and assigned a GAF of 65.  The examiner noted the Veteran did 
not meet the criteria for PTSD.

In a February 2003 VA treatment record, the Veteran was 
diagnosed with adjustment disorder with mixed emotions; and 
chronic, mild PTSD, with a GAF of 60.  The examiner noted the 
Veteran was well dressed with good hygiene and grooming.  He 
was on time, verbal, cooperative, had good eye contact, and 
was oriented times-four.  He was spontaneous and soft spoken 
without any speech deficit.  His conversation was goal 
directed and free of delusional thoughts.  He denied 
hallucinations, suicidal, or homicidal ideations.  He had 
good insight and judgment.

In a July 2003 VA treatment record, the examiner noted the 
Veteran reported he was disappointed and angry concerning a 
case involving his ex-wife.  He reported he was unable to 
find work and became frustrated easily.  He stated his son 
returned from Iraq and he felt better but still had 
unresolved issues about Vietnam.  The examiner stated the 
Veteran was causally dressed with good hygiene and grooming.  
He was on time, verbal, cooperative, and oriented times-four.  
His conversation was goal directed and free of delusions.  He 
denied hallucinations, suicidal or homicidal ideations.  The 
examiner diagnosed the Veteran with chronic, mild PTSD and 
adjustment disorder with mixed emotions, and assigned a GAF 
of 50.  The examiner the Veteran remained reluctant to 
medication but willing to continue counseling.

In October 2003 and November 2003 Vet Center treatment 
records, the Veteran reported he continued to seek employment 
but was concerned he would not be able to find employment due 
to his severe arthritis.  He reported better communication 
with his spouse and improved quality of life.  He reported 
continued nightmares but with less frequency.  His thought 
process was logical and goal directed with no evidence of 
homicidal or suicidal ideation or plan. 

In March 2004-July 2004 Vet Center treatment records, the 
examiner noted the Veteran arrived on time and reported in 
one session he was working as a cross-country truck driver.  
The Veteran also reported he found it increasingly difficult 
for him to gain employment due to his age.  He reported that 
he continued to isolate and experienced flashbacks and 
intrusive thoughts about his combat experience. The examiner 
noted the Veteran's mood and effect were within normal 
limits.

In a September 2004 VA treatment record, the Veteran reported 
that medication had been helpful for mood stability.  He 
reported counseling through church was going well and he was 
compliant.  He stated he was upset about an employment 
rejection. The examiner noted the Veteran was casually 
dressed with good hygiene and grooming.  He was on time, 
verbal, cooperative, and oriented times-four.  He was in a 
fairly good mood with mood congruent with affect.  His 
conversation was goal directed and free of delusions.  He 
denied hallucinations, suicidal or homicidal ideations.  The 
examiner diagnosed chronic PTSD; adjustment disorder with 
mixed emotions; and, assigned a GAF of 55.

The Veteran underwent a VA examination in April 2009.  The 
examiner noted the Veteran was casually and neatly dressed 
and groomed.  He was alert and oriented to person, place, 
time and purpose.  His mood was described as "I feel like 
everything is falling apart. My physical health, my emotional 
health and financially."  Affect was appropriate, thought 
process was linear and goal directed, with no indication of a 
psychotic thought process.  Attention, concentration, 
insight, and judgment were within normal limits.  He denied 
suicidal or homicidal ideation.  The Veteran reported that he 
went to the gym to swim two to three times per week, and he 
spent most of his time looking for work.  

The Veteran stated that he experienced upsetting thoughts 
about events that occurred in Vietnam.  He reported 
nightmares, emotional distress, and he avoided activities, 
places and people that reminded him of what happened in 
Vietnam.  He reported marked diminished interest or 
participation in significant activities, feeling distant with 
an emotionally restricted range of affect.  He stated he 
experienced feelings of detachment and estrangement from 
others.  The Veteran reported feelings of irritability and 
difficulty concentrating, and frequent feelings of being 
overly alert and hypervigilant with an exaggerated startle 
response.

The examiner diagnosed the Veteran with PTSD by history, and 
adjustment disorder with depressed mood related to 
unemployment.  The examiner noted the Veteran took an early 
retirement in 2001 and since that time had periodic 
employment; however, he had been unemployed since sometime in 
2008.  The Veteran reported that this was an extremely 
stressful situation for him and that he was actively looking 
for employment.  The Veteran reported that he felt like he 
was capable of employment, however, some types of work were 
prohibited due to his health, specifically, arthritis.  He 
reported that he applied for a position as a correctional 
officer but was denied due to the inability to cope with the 
stress, however, there was no explanation as to why this 
decision was made.  He stated he was interested in getting 
retrained as an aircraft inspector.  

The examiner noted the Veteran was last seen in 2004 for PTSD 
treatment at the Vet Center and VA.  

The examiner opined that the Veteran met the criteria for 
PTSD as well as adjustment disorder due to unemployment which 
was not related to PTSD however, it presented a stressful 
situation that exacerbated his PTSD symptoms.  It was the 
examiner's opinion that the most accurate GAF related to PTSD 
was 60 with the highest GAF in the past year related to PTSD 
was 60.  The examiner noted  that during his employment with 
the telephone company the Veteran had psychological stress 
related to pressure from customers and managers, however, 
when he was employed in a position that did not involve close 
customer interaction or oversight by management, he performed 
quite well.

Analysis

The Veteran contends that his PTSD is more severely disabling 
than is reflected by the currently assigned 30 percent 
disability rating. Because the severity of the disorder does 
not approximate findings which would support an increased 
rating, and VA is obligated to only apply applicable rating 
schedule to disability rating claims, the claim will be 
denied. See Massey v. Brown, 7 Vet. App. 204, 208, (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

There is no evidence of record that shows the Veteran has 
exhibited the symptoms necessary to warrant an increased 
disability rating. He has not shown a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  He did not report panic 
attacks, and showed no difficulty in understanding complex 
commands. Indeed, the Veteran reported he never experienced 
panic attacks.  There is no evidence of neglect of personal 
appearance and hygiene. The Veteran reported going regularly 
to the gym for swimming.  

The April 2009 VA examiner indicated the Veteran's reported 
his symptoms had increased in severity since his last 
examination, however, there is no evidence that his symptoms 
have risen to a level that would warrant an increased 
disability evaluation. 

While the Veteran showed difficulty in adapting to stressful 
circumstances, he continued to express interest in employment 
post-retirement, although with a concern of finding a 
suitable position due to arthritis.  

There is no indication the Veteran's occupational and social 
impairment is deficient in most areas. Additionally, the 
Veteran's GAF scores have ranged from approximately 50 to 65, 
which is indicative of mild to moderate symptoms. 

Given all of the foregoing, the Board must find that the 
Veteran does not meet the criteria for the next higher rating 
of 50 percent.

The symptoms experienced by the Veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 30 percent rating. As such, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently assigned 30 percent 
rating. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the Veteran's above-
noted disability may be granted when it is demonstrated that 
the particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that any of the Veteran's service-
connected disability addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b). The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155. "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate. As discussed above, there are higher 
ratings for the disability, but the required manifestations 
have not been shown in this case. The Board further finds 
that no evidence has been presented suggesting an exceptional 
disability picture in this case. 


ORDER

Entitlement to an initial increased evaluation for post 
traumatic stress disorder, currently evaluated as 30 percent 
disabling, is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

In an April 2009 memorandum, the RO determined that Naval 
Reserve records from Navy Personnel Command were unavailable 
for review. The RO noted that it had attempted on multiple 
occasions to secure the Veteran's records without response 
from the Navy Personnel Command in Millington, Tennessee.  

It does not appear, however, that the RO contacted the 
Department of the Navy, Fleet Logistics Support Squadron 
Five-Seven in San Diego, California, in an attempt to secure 
the Veteran's reserve records. (See December 1985 letter from 
Commanding Office, Fleet Logistics Support Squadron Five 
Seven).

The Veteran was not notified of the formal finding of the 
unavailability of records.  When, through no fault of the 
Veteran, records under the control of the Government are 
unavailable, VA's duty then requires that VA advise the 
Veteran of his right to support his claim by submitting 
alternate sources of evidence, including service medical 
personnel statements, or lay evidence, such as "buddy" 
affidavits or statements. Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992). Washington v. Nicholson, 19 Vet. App. 362 
(2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005). .

The Veteran contends that he developed tinnitus while serving 
on active duty and more specifically, while serving in the 
Naval Reserves, working in aircraft maintenance. (See VA Form 
9 dated October 2003). As such, further attempts to locate 
the Veteran's reserve records should be made.

The Veteran underwent a VA audiological examination in April 
2009, where he reported developing tinnitus within the past 
8-9 years.  The examiner noted that it appeared from two 
Naval Reserve records supplied by the Veteran that the 
Veteran had no hearing loss upon entering the Reserves and 
therefore, noise exposure from his previous military 
enlistments was not a causative factor for tinnitus. The 
examiner opined that it "could be" possible that the cause 
of the Veteran's tinnitus was due to his service in the 
Reserves.

The law provides that active military service is active duty; 
any period of active duty for training (ACDUTRA) during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty is active service. Active 
service also includes a period of inactive duty training 
during which the Veteran was disabled from an injury incurred 
in the line of duty during such training; however service 
connection is granted only for injuries, not diseases, 
incurred during inactive duty training. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). 

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder at issue that is not evidenced 
by the current record. The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO/AMC should then obtain 
these records and associate them with 
the claims folder. The Veteran may also 
submit any evidence or further argument 
relative to the claim at issue.

2.	The RO/AMC should contact the 
Department of the Navy, Fleet Logistics 
Support Squadron Five Seven in San 
Diego, California and request service 
treatment and personnel records. All 
requests and responses should be 
documented in the claims folder.

3.	The RO/AMC should advise the Veteran of 
its April 2009 memorandum, in which the 
RO determined that records from Navy 
Personnel Command were unavailable for 
review and of his opportunity to submit 
alternate sources of evidence in 
support of his claim for entitlement to 
service connection for tinnitus.

Such alternate forms of evidence 
include, but are not limited to, 
letters to and from the Veteran during 
or after military service detailing 
events as to the disability; letters of 
commendation or appreciation for his 
military service in performing the 
duties which he claims caused his 
injury; and accounts, statements, and 
letters from his family, friends, 
acquaintances, and coworkers, detailing 
each respective writer's recollection 
of the development of the Veteran's 
injury; post-service physical 
examinations; employment examinations; 
insurance claims; and any other 
material that would indicate that the 
Veteran performed the duties he has 
described, that such duties could 
result in the injury currently claimed 
by the Veteran, and that the Veteran 
sustained his disability of tinnitus 
during his time in service.

4.	The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.

5.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


